Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX 99-B.4.18 Annuities VARIABLE ANNUITY APPLICATION ING USA Annuity and Life Insurance Company (ING USA) [ Service Office: P.O. Box 9271, Des Moines, IA 50306-9271 Overnight Address: 909 Locust Street, Des Moines, IA 50309-2899; Phone: 800-366-0066 ] For Agent Use Only: Clients Account Number If this customer data form is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 1(A). OWNER Name Trust Date SSN/TIN Birth Date ¨ Male ¨ Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone # Email Address Country of Citizenship 1(B). NON-QUALIFIED CONTRACTS ONLY - JOINT OWNER (Optional.) Relationship to Owner Name Trust Date SSN/TIN Birth Date ¨ Male ¨ Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone # Email Address Country of Citizenship 2. ANNUITANT (For Qualified accounts, Annuitant must be the Owner.) Relationship to Owner: ¨ Owner ¨ Joint Owner ¨ Other (Please complete the information below if this choice is selected.) Name Relationship to Owner SSN Birth Date ¨ Male ¨ Female Permanent Street Address City State ZIP Country of Citizenship GA-CDF-1105(08/07) Page 1 of 9 - Incomplete without all pages. Order #137872 08/20/2007 3. BENEFICIARY(S) (All fields for each Beneficiary must be completed. Precentages must be in whole numbers.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address ¨ Primary ¨ Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address ¨ Primary ¨ Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address ¨ Primary ¨ Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in Section 11 if you need to list additional Beneficiaries. SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Relationship Name to Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficia- Jane J. Doe Mother 04/01/1940 ###-##-#### 50% ries John J. Doe Father 05/01/1935 ###-##-#### 50% One Primary Beneficiary Jane J. Doe Wife 11/30/1923 ###-##-#### 100% One Contingent John J. Doe Son 06/18/1951 ###-##-#### 100% Estate Estate of John Doe Estate N/A 67-981239 100% Trust ABC Trust Dtd 1/1/85 Trust N/A 44-234567 100% Testamentary Trust 1 (Trust established within the owners will) Trust created by the Last Will and Testa- ment of John Doe Testamentary Trust N/A 38-078602 100% 1 If the Trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the Owner or Owners Estate. GA-CDF-1105(08/07) Page 2 of 9 - Incomplete without all pages. Order #137872 08/20/2007 4. INITIAL INVESTMENT (Select one.) Please make all checks payable to ING USA Annuity and Life Insurance Company. ¨ Initial Premium Paid $ ¨ Estimated amount of Transfer/1035 Exchange $ 5. PRODUCT SELECTION [þ ING Rollover Choice Variable Annuity ] [ Death Benefit Option Packages (Select one. If no selection is made, the death benefi t will default to Option Package I.) ¨ Option Package I ¨ Option Package II ¨ Option Package III (Not available in WA.) Death Benefi t, withdrawal options and expenses will vary depending on the Option Package chosen. Please refer to your prospectus for further details on the Option Packages available under this contract. ] [ Optional Living Benefit (Select one.) ¨ Minimum Guaranteed Income Benefi t (MGIB) ( Not Available in ) ¨ [ ING LifePay Plus
